07/07/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: OP 20-0311



                                 No. OP 20-0311


KELLY GENE SVIR,

             Petitioner,

      v.

PETER BLUDWORTH, Warden,
Crossroads Correction Center,

             Respondent.


                           GRANT OF EXTENSION


      Upon consideration of Appellees’ motion for a 30-day extension of time,

and good cause appearing therefor, Appellees are granted an extension of time to

and including August 10, 2020, within which to prepare, serve, and file its

response brief.




MP                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                               July 7 2020